Name: Regulation (ECSC, EEC, Euratom) No 721/70 of the Council of 20 March 1970 amending Council Regulation No 422/67/EEC, 5/67/Euratom of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection
 Date Published: nan

 Avis juridique important|31970R0721Regulation (ECSC, EEC, Euratom) No 721/70 of the Council of 20 March 1970 amending Council Regulation No 422/67/EEC, 5/67/Euratom of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 089 , 23/04/1970 P. 0001 - 0003 Finnish special edition: Chapter 1 Volume 1 P. 0062 Danish special edition: Series I Chapter 1970(I) P. 0174 Swedish special edition: Chapter 1 Volume 1 P. 0062 English special edition: Series I Chapter 1970(I) P. 0196 REGULATION (ECSC, EEC, EURATOM) No 721/70 OF THE COUNCIL of 20 March 1970 amending Council Regulation No 422/67/EEC, 5/67 Euratom of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, 1 and in particular Article 6 thereof; Whereas it is for the Council to determine the salaries, allowances and pensions of the President and members of the Commission, and of the President, Judges, Advocates-General and Registrar of the Court of Justice together with any payment to be made instead of remuneration; HAS ADOPTED THIS REGULATION: Article 1 Council Regulation No 422/67/EEC, 5/67 Euratom 2 of 25 July 1967 determining the emoluments of the President and members of the Commission, and of the President, Judges, Advocates-General and Registrar of the Court of Justice, as last amended by Regulation (ECSC, EEC, Euratom) No 1442/69, 3 shall be amended as follows: (a) The following shall be substituted for Article 2: "Article 2 1. The basic monthly salary of members of the Commission shall be: >PIC FILE= "T0010836"> 2. The basic monthly salary of members of the Court shall be: >PIC FILE= "T0010837"> (b) Article 3 shall be amended, with effect from 1 January 1969, as follows: - the following shall be substituted for paragraph 1 (b): "(b) Dependent child's allowance, equal to Bfrs 1484 per child per month;" - the following shall be substituted for the second indent of the second subparagraph of paragraph 3: "- a child between eighteen and twenty-six years of age who is receiving full-time education or vocational training;" - the following shall be substituted for paragraph 4: "4. In respect of each dependent child within the meaning of paragraph 3 who is in regular full-time attendance at an educational establishment, the member of the Commission or of the Court shall in addition be entitled to an education allowance equal to the actual education costs incurred by him up to a maximum of Bfrs 1325 per month. Entitlement to this allowance shall commence on the first day of the month in which the child starts to attend a primary school and shall cease at the end of the month in which the child reaches the age of twenty-six years." 1OJ No 152, 13.7.1967, p. 2. 2OJ No 187, 8.8.1967, p. 1. 3OJ No L 184, 26.7.1969, p. 1. (c) The following shall be substituted for Article 4 (2) and (3), with effect from 1 October 1969: "2. Members of the Commission shall receive a monthly representation allowance of: >PIC FILE= "T0010838"> 3. Members of the Court shall receive a monthly representation allowance of: >PIC FILE= "T0010839"> Presiding Judges of the Chambers of the Court shall in addition receive during their term of office a special duty allowance of Bfrs 14 280 per month." (d) The following shall be substituted for Article 6 (c), with effect from 1 January 1970: "(c) a subsistence allowance of Bfrs 800 for each complete day of absence ; for journeys outside Europe the allowance should be raised to Bfrs 1500." Article 2 Pensions and allowances due in accordance either with Articles 7, 8, 9, 10, 15 and 20 of Regulation No 422/67/EEC, 5/67/Euratom, as last amended by Regulation (ECSC, EEC, Euratom) No 1442/69, or with Council Decision of 14 October 1958 determining the emoluments of members of the Court of Justice of the European Coal and Steel Community, as amended by the Council Decision of 29 October 1969, shall be revised on the basis of the provisions of Article 1 and with effect from the dates fixed by those provisions. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1970. For the Council The President P. HARMEL